Mr. Justice Scott delivered the opinion of the Court: This was an action of debt, brought by the defendant in error on an arbitration bond against the plaintiff in error and Hiram Cox, his security on the bond. In the declaration the bond is declared on according to its legal effect, and then the condition thereunder written is set out in hcec verba, together with the original and supplemental ¿greements between the parties to submit all matters in dispute between them to the arbitrament of James A. Eads. So much of the award made by the arbitrator as shows that a money award was made in favor of the defendant in error is set out in the declaration, and the breaches assigned are, that the plaintiff in error did not pay the several sums of money which he was directed by the terms of the award to pay to the defendant in error. On the trial numerous objections were taken to the admission of the written evidence, all of which are of the most technical character. This court has repeatedly held that where the words plaintiff or defendant are used in the plural or singular number, we will regard them as being used in the number which the context shows was intended to be used. Hofferbert v. Klinkhardt, 58 Ill. 450. In the light of this reasonable rule, the objections to the admission of the bond and submission in evidence are untenable, and were properly overruled. It is insisted that the arbitrator had no power, under the agreement between the parties, to award that the plaintiff in error should pay interest at the rate of ten per cent per annum on the sum of money which, by the terms of the award, was not to be paid until after the expiration of sixty days. The arbitrator was empowered to make the “ award in the premises on the principles of justice,” and no reason is perceived why he could not, under this equitable power to do complete justice between the parties, provide that the plaintiff in error should pay interest on the deferred payment. It seems to us that the terms used in the submission are broad and comprehensive enough to authorize the arbitrator to make the award. The money was found to be due to the defendant in error, and, upon every principle of justice, if the plaintiff in error was given time in which to pay the amount so found to be due, he ought to be required to pay the usual and customary rate of interest. It was doubtless adjudged by the arbitrator to be equitable to allow time in Avhich the plaintiff in error should be required to pay the amount found due, and upon the same principle, and upon the same authority, he ought to be required to pay interest on the deferred payment for the favor aAvarded. The rate of interest Avas not fixed under the statute, and the rate fixed by the arbitrator is the usual rate for money loaned, and is not unreasonable in this case. We think that the court erred in computing interest on the one thousand dollars, which, by the terms of the aAvard, was to be paid within five days, at a higher rate of interest than six per cent per annum. The only construction that can reasonably be given to the award is, that no interest was to be paid on the one thousand dollars if it should be paid within the five days, and the award makes no provision for any rate of interest in case it was not paid within that period. Hence, the rate of interest must be governed by the statute; and we are of opinion that, under the statute, no higher rate of interest than six per cent per annum could properly be allowed. For the error indicated the judgment is reversed and the cause remanded. Judgment reversed.